DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said one or more switching criteria" in step b line 3.  There is insufficient antecedent basis for this limitation in the claim.
Since claims 2-19 depend from claim 1, they contain essentially the same subject matter and are rejected for at least the same reasons. 
Claim 6 recites the limitation "the applied voltage" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the start-up of each power pulse" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the number of steps" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation "the voltage increment" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the peak voltage" and “the duration” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the voltage increment" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the rest period" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said user interface" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Perhaps the claims should depend from claim 7. 
Claim 9 recites the limitation "said user interface" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Perhaps the claims should depend from claim 7. 
Claim 10 recites the limitation "said sensors" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Perhaps the claims should depend from claim 7. 
Claim 12, recited the limitation “wherein steps a) to c) comprise:” it is not clear id 
Claim 12 recites the limitation "said optimal alternative applied power specification" in step g.  There is insufficient antecedent basis for this limitation in the claim.  Claim1 is drawn to an optimal applied power schedule.
Claim 19 recites the limitation "the start-up of each power pulse" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recited the limitation “said one or more switching criteria” in step f, lines 2-3, 5, and 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Since claims 25-38 depend from claim 24, they contain essentially the same subject matter and are rejected for at least the same reasons. 
Claim 32 recited the limitation “the start-up of each power pulse”, “the rest period”, and “the peak voltage” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recited the limitation “said one or more desired switching criteria” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beattie U.S. Publication 9,428,408 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/Examiner, Art Unit 1774